DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application, Amendments and/or Claims
	The amendment of 10 December 2020 has been entered in full.  Claims 47 and 51 are amended. Claims 1-46, 48, and 58 are cancelled.
Claims 47 and 49-57 are under consideration in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 December 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawn Objections and/or Rejections
1.	The objection of claim of 47 as set forth at pages 2-3 of the previous Office Action of 10 September 2020 is withdrawn in view of the amended claim (10 December 2020).
2.	The rejection of claims 47 and 49-57 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Emanuel et al. (US 2010/0179094) as set forth at pages 3-5 of the previous Office Action of 10 September 2020 is withdrawn in view of amended claim 47 (10 December 2020).  Emanuel et al. does not teach a fibronectin-based protein dimer, where the first and second 10Fn3 domains comprise a C-terminal tail consisting of an amino acid sequence selected from the group consisting of SEQ ID NO: 33, 34, or 35 (or nucleic acids encoding such).
withdrawn in view of amended claim 47 (10 December 2020).  Camphausen et al. does not teach a fibronectin-based protein dimer, where the first and second 10Fn3 domains comprise a C-terminal tail consisting of an amino acid sequence selected from the group consisting of SEQ ID NO: 33, 34, or 35 (or nucleic acids encoding such).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


4.	Claims 47 and 49-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,562,089. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a nucleic acid encoding a fibronectin-based protein dimer comprising a first fibronectin type III tenth (10Fn3) domain and a second 10Fn3 domain.  The basis for this rejection is set forth for claims 47-57 at pages 7-10 of the previous Office Action of 10 September 2020 and is reiterated herein below for convenience.
	Instant claim 47 is directed to a nucleic acid encoding a fibronectin-based protein dimer comprising a first 10Fn3 domain and a second 10Fn3 domain, wherein each of the first 10Fn3 domain and the second 10Fn3 domain: (i) comprises an AB loop, a BC loop, a CD loop, a DE loop, an EF loop, and a FG loop, wherein the first and second 10Fn3 domains have at least one loop selected from the BC, DE, and FG loops with an altered amino acid sequence relative to the sequence of the corresponding loop of the human 10Fn3 domain having the amino acid sequence of SEQ ID NO: 1; (ii) comprises an amino acid sequence having at least 60% identity to SEQ IED NO: 1 and binds to a target molecule; and (iii) comprises a C-terminal tail consisting of an amino acid sequence selected from the group consisting of SEQ ID NO: 33, SEQ ID NO: 34, and SEQ ID NO: 35.  Claim 50 recites that the first 10Fn3 domain and the second 10Fn3 domain are 
Meanwhile, claim 1 of the ‘089 patent recites a polypeptide comprising an amino acid sequence having the structure: N1-D1-C1-L-N2-D2-C2, wherein N1 and N2 are optional N-terminal extensions independently comprising from 0-10 amino acids; wherein D1 and D2 are independently selected from the group consisting of: (i) a tenth fibronectin type III domain (10Fn3) domain having at least 95% identity with the amino acid sequence set forth in SEQ ID NO: 2, wherein said 10Fn3 domain binds to insulin-like growth factor 1 receptor (IGF-1R) with a Kd of less than 500 nM, and (ii) a 10Fn3 domain having at least 95% identity with the amino acid sequence set forth in SEQ ID NO: 3, wherein said 10Fn3 domain binds to vascular endothelial growth factor receptor 2 (VEGFR2) with a KD of less than 500 nM; wherein L is a polypeptide linker comprising from 0-30 amino acid residues; wherein Cl comprises the amino acid sequence of SEQ ID NO: 4; and wherein C2 comprises the amino acid sequence of SEQ ID NO: 4, 5 or 6. Claim 3 of the ‘089 patent recites a fibronectin-based protein dimer comprising a first fibronectin type III tenth (10Fn3) domain and a second 10Fn3 domain, wherein each of the first 10Fn3 domain and the second 10Fn3domain: (a) comprises an AB loop, a BC loop, a CD loop, a DE loop, an EF loop, and an FG loop, wherein the first and second 10Fn3 domains have at least one loop selected from the BC, DE, and FG loops with an altered amino acid sequence relative to the sequence of the corresponding loop of the human 10Fn3 domain having the sequence of SEQ ID NO: 1, and (b) comprises an amino acid sequence having at least 60% identity to SEQ ID NO: 1 and binds to a target molecule with a Kd of less than 100 nM, wherein one of the first and second 10Fn3 domains comprises a C-terminal tail which comprises the amino acid sequence of SEQ ID NO: 4 and does not contain the amino acid sequence DK and the 10Fn3 domain comprises a C-terminal tail which comprises the amino acid sequence of SEQ ID NO: 33, and wherein the protein dimer comprises an amino acid sequence at least 90% identical to SEQ ID NO: 25.  Claim 8 of the ‘089 patent recites a nucleic acid encoding the polypeptide or protein dimer of claim 1, 2, or 3.  Claim 9 recites a vector comprising the nucleic acid.  Claim 10 recites a host cell comprising the nucleic acid.
First, it is noted that the amino acid sequences, such as SEQ ID NOs: 4 and 33, as recited in the instant claims and the claims of the ‘089 patent are identical. Second, both sets of claims recite nucleic acids encoding fibronectin-based dimers with the same structural components (including a dimer that comprises a C-terminal tail which comprises the amino acid sequence of SEQ D NO: 4 and does not contain a DK amino acid sequence). However, the claims of the ‘089 patent recite specific sequences and binding targets for the first and second 10Fn3 domains or protein dimer while the instant claims are broad and do not further limit the binding targets or dimer sequences. Thus, the product claims of the ‘089 patent are species claims that anticipate the broad genus claims of the instant application.

(i)	At the bottom of page 4 of the Response of 10 December 2020, Applicant requests that the rejection is held in abeyance until the claims are indicated as otherwise being allowable.
	Applicant's statement has been fully considered.  The double patenting rejection discussed above is maintained and is the only remaining issue.  Thus, Applicant is encouraged to submit a terminal disclaimer at Applicant's earliest convenience.


Conclusion
Claims 47 and 49-57 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BEB
Art Unit 1647
15 March 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647